Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 Mickey Wayne Lewis, Appellant                           Appeal from the 124th District Court of
                                                         Gregg County, Texas (Tr. Ct. No. 46855-B).
 No. 06-19-00171-CR          v.                          Opinion delivered by Justice Burgess, Chief
                                                         Justice Morriss and Justice Stevens
 The State of Texas, Appellee                            participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment (1) to reflect the correct statute
of offense as Article 62.102(b)(2) of the Texas Code of Criminal Procedure and (2) by deleting
the language “ATTY FEE[]S: TBD.” As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Mickey Wayne Lewis, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.

                                                        RENDERED APRIL 14, 2020
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk